Citation Nr: 1227663	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2008.  A statement of the case was issued in April 2009.  The Veteran perfected his appeal in May 2009.  He testified at a hearing at the RO in September 2009.

The issue of entitlement to service connection for a left knee disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision denied entitlement to a left knee disability; the appellant was advised of his appellate rights and did not appeal the decision, nor was new and material evidence received within one year of notice of the decision.  

2.  In May 2007, the appellant requested that his claim of entitlement to service connection for a left knee disability be reopened.  

3.  Certain evidence received since the August 2005 rating decision is not cumulative of the evidence of record considered at the time of the August 2005 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the August 2005 rating decision, and the Veteran's claim of entitlement to service connection for a left knee disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2005, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that there was no evidence the Veteran's diagnosed left knee degenerative joint disease was related to his active duty service.  The Veteran was informed of his appellate rights in connection with this August 2005 denial when the decision was mailed to him in September 2005.  During the one year period following notice of the determination, a number of statements were received from the Veteran.  These statements included (among other things) certain references to his left leg or knee.  The Board has reviewed the statements but finds that there was nothing in them to express a desire for appellate review.  None of the statements constituted a notice of disagreement.  Moreover, these statements essentially constituted continuing argument or reiterations of argument already submitted.  The Board also finds that none of these statements can be viewed a new and material evidence.  Under the circumstances, the Board finds that the August 2005 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In May 2007, the appellant submitted a request to reopen the claim of entitlement to service connection for a left knee disability.  In an April 2008 rating decision, the RO denied the claim on the basis that no new and material evidence had been submitted.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Almost all of the new evidence received since the prior final decision is duplicative or cumulative of facts already of record.  At the 2009 hearing, the Veteran reiterated his belief that the disability originated during his active service when he was hit in both knees as part of a hazing incident in association with an initiation of pinning on the stripes.  However, he had made these same assertions in connection with his prior claim.  This testimony is not duplicative.  

However, certain testimony offered at the 2009 arguably adds more detail to the prior account.  Moreover, the Board notes that the Veteran's representative has not advanced a secondary theory of service connection.  Under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim.  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand portion of this decision.  



ORDER

New and material evidence has been received to reopen the claim of service connection for a left knee disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.  


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a left knee disability.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability of a current disability or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been diagnosed with left knee degenerative joint disease, there is evidence in his service treatment records that he injured his left knee during service, and there is no medical evidence adequately addressing the evidence and details specific to the Veteran's particular case.  

In addition, the Board notes that the Veteran alternatively seeks service connection for a left knee disability as secondary to his service-connected right knee disability.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that a VA examination with an etiology opinion is warranted in this case to permit informed appellate review of this issue.  

Finally, the Board notes that June and July 2004 Penn State Milton S. Hershey Medical Center private treatment records noted the Veteran's past medical history includes left knee surgery for valgus deformity and noted seven knee (unspecified as to the particular knee) surgeries.  Review of the evidence of record revealed no records pertaining to left knee surgery.  Hence, it appears that there may be outstanding private treatment records that must be secured for a clear disability picture of the Veteran's left knee disability.  

In light of the remand reasons above, the RO should obtain updated VA treatment records.  A review of the records show that the most current VA treatment records associated with the claims file are dated in March 2012 (based on Virtual VA, i.e., electronic records).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed left knee disability from the appropriate VA Medical Center from March 2012 to the present.  

2. The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any evidence pertaining to any left knee surgery he has had.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare provider(s).  At least one follow-up request must be made if a response is not received from the initial request for records.  

3. After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current left knee disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medical indicated special tests should be conducted.  

After examining the Veteran and reviewing the claims file, the examiner should offer opinions as to the following:

(a) Is it at least as likely as not (a (a 50% or higher degree of probability) that any current left knee disability manifested during service or is otherwise causally related to his active duty service (to include the May 1972 injury)?  

(b) Is it at least as likely as not (a 50% or higher degree of probability) that any current left knee disability is proximately due to or caused by the Veteran's service-connected right knee disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that any current left knee disability has been permanently aggravated by the Veteran's service-connected right knee disability?

A detailed rationale for all opinions expressed should be provided.  

In the event the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.

4. In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue under a merits analysis.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


